                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

LAWRENCE MILLS,                               :

     Plaintiff,                               :

v.                                            :
                                                     Civil Action No. GLR-18-562
ANTHONY HASSAN, et al.,                       :

      Defendants.                             :

                              MEMORANDUM OPINION

       THIS MATTER is before the Court on Plaintiff Lawrence Mills’ Rule 60(b)(6)

Motion (ECF No. 30) and Rule 59(e)(3) Motion (ECF No. 31). The Motions are ripe for

disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the

reasons outlined below, the Court will deny both Motions.

                                    I. BACKGROUND1

       On March 13, 2015, Defendant Senior Trooper Anthony Hassan (“Hassan”) arrested

Mills for Driving Under the Influence of Alcohol (“DUI”), (Compl. ¶ 26, ECF No. 1), as

well as negligent driving, reckless driving, failure to obey a properly placed traffic control

device, driving or attempting to drive while impaired by alcohol (“DWI”), driving or

attempting to drive a vehicle not equipped with an ignition interlock, and failure to obey

designated lane directions, (Defs.’ Mot. Dismiss Compl. Altern. Summ. J. [“Defs.’ Mot.”]

Ex. 6 [“Court Records for Mar. 13, 2015 Stop”] at 2–4, ECF No. 11-8). On June 30, 2015,


       1
         The Court sets forth the complete facts of this case in its September 30, 2019
Memorandum Opinion. (ECF No. 28). Here, the Court repeats only those facts necessary
to resolve the pending Motions.
Mills was convicted of DUI in the District Court for Howard County, Maryland.2 (Compl.

¶ 35). Mills was sentenced to two years and sixty days in prison with all but sixty days

suspended. (Id.). Later that day, Mills posted bond and immediately appealed his

conviction. (Id. ¶ 36). On February 19, 2016, a jury in the Circuit Court for Howard County,

Maryland found Mills guilty of negligent driving and failure to obey lane directions but

not guilty of DUI, DWI, and the other minor traffic offenses. (Court Records for Mar. 13,

2015 Stop at 2–4). He was fined $230.00. (Id. at 3–4). On March 10, 2016, Mills was also

convicted of the ignition interlock offense, which had been severed from the other charges

in the Circuit Court trial, and he was sentenced to one year in prison with all but seventy-

five days suspended. (Id. at 2–4).

       On February 23, 2018, Mills sued Hassan, Corporal James Lantz (“Cpl. Lantz”),

Trooper Matthew Dull (“Tpr. Dull”),3 the Maryland State Police (“MSP”), and the State of

Maryland, pursuant to 42 U.S.C. § 1983 (2018) for unlawful arrest, search, and seizure in

violation of the Fourth and Fourteenth Amendments. (ECF No. 1). Mills also asserted

various state law claims, including malicious prosecution. The Complaint generally alleged

that there was no probable cause for Mills’ arrest, and that Hassan fabricated evidence and

committed perjury to secure his conviction.



       2
         In their Motion to Dismiss, Defendants state that Mills was convicted of all charges
in the Howard County District Court. (Defs.’ Mot. at 1, 14, 42, ECF No. 11). The Court
records indicate that Mills appealed from the Howard County District Court to the Circuit
Court for Howard County, (Court Records for Mar. 13, 2015 Stop at 2–4), and Mills does
not dispute that he was convicted of all charges.
       3
         When Cpl. Lantz and Tpr. Dull arrived at the scene, Hassan had already stopped
Mills and was searching his car.
                                              2
       On May 17, 2018, Defendants filed a Motion to Dismiss or, in the Alterative,

Motion for Summary Judgment. (ECF No. 11). Defendants argued, among other points,

that Mills was improperly challenging his convictions in violation of Heck v. Humphry4

and that his conviction in Circuit Court established probable cause as a matter of law. They

further argued that the probable cause finding was not negated by Hassan’s alleged

falsehoods. On November 7, 2018, Mills filed an Opposition, (ECF No. 24), and a Cross

Motion for Partial Summary Judgment, (ECF No. 23). In his Opposition, Mills asserted

that Heck did not preclude him from asserting claims under § 1983, because Heck did not

require favorable termination—i.e., reversal on appeal—of all convictions. He argued that

the requirement was satisfied where some of the convictions, here DUI and DWI, were not

upheld on appeal. Mills also argued that Hassan falsified his police report and committed

perjury at various proceedings,5 thereby invalidating any subsequent findings that probable

cause existed for his arrest. Mills further argued that his § 1983 claims were viable because

he was not only deprived of his right to a fair trial but also subject to a loss of liberty as a

direct result of Hassan’s dishonesty.



       4
          In Heck, the United States Supreme Court held that a plaintiff seeking damages
under § 1983 for an allegedly unconstitutional conviction or imprisonment “must prove
that the conviction or sentence has been reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal authorized to make such determination, or called
into question by a federal court’s issuance of a writ of habeas corpus.” 512 U.S. 477, 486–
87 (1994) (citing 28 U.S.C. § 2254 (2018)). Accordingly, “[a] claim for damages bearing
that relationship to a conviction or sentence that has not been so invalidated is not
cognizable under § 1983.” Id. at 487 (emphasis original).
        5
          Hassan also testified at an October 30, 2015 suppression hearing in Howard
County Circuit Court and at a February 4, 2016 Motor Vehicle Administration hearing
regarding Mills’ alleged refusal to submit to a breathalyzer test. (Compl. ¶¶ 38–39).
                                               3
       After the motions were fully briefed,6 this Court issued a Memorandum Opinion

and Order on September 30, 2019, granting the Defendants’ Motion to Dismiss and

denying Mills’ Motion for Partial Summary Judgment as moot. (ECF Nos. 28, 29). The

Court concluded that Mills’ Fourth Amendment claims for false arrest and unreasonable

search and seizure failed because “[u]nder Maryland law, a conviction determines

conclusively the existence of probable cause, regardless of whether the judgment is later

reversed in a subsequent proceeding,” unless the conviction was secured through “fraud,

perjury, or other corrupt means.” (Sept. 30, 2019 Mem. Op. at 14, ECF No. 28) (internal

quotations and citations omitted). The Court found that probable cause had been

established because Mills was convicted of three offenses on appeal: negligent driving,

failure to obey lane directions, and driving or attempting to drive a vehicle not equipped

with an ignition interlock. The jury’s decision to acquit Mills of DUI and DWI on appeal

was inconsequential, because “Hassan had probable cause to arrest based on Mills’

negligent driving, failure to obey lane directions, and driving without an interlock device,”

thereby justifying Mills’ arrest “even if convictions stemming from the same arrest were

later overturned.” (Id. at 15–16). Accordingly, Mills’ § 1983 claim was barred by Heck

because, in challenging whether Hassan had probable cause for his arrest, Mills was

collaterally attacking the conviction resulting from that arrest.




       6
        On November 21, 2018, Defendants filed an omnibus brief, replying to Mills’
Opposition to their Motion to Dismiss and opposing his Cross Motion for Partial Summary
Judgment. (ECF No. 26). On November 30, 2019, Mills filed a Reply to Defendants’
Opposition to his Cross Motion for Partial Summary Judgment. (ECF No. 27).
                                              4
       As to Mills’ Fourteenth Amendment claims, the Court concluded that Mills had

failed to adequately plead facts establishing a loss of liberty—i.e., conviction and

incarceration—resulting from fabricated evidence. Mills was convicted of the ignition

interlock offense in Howard County District Court, sentenced to jail, and then released on

bond pending his appeal. However, the Court noted that Mills did not allege that “Hassan

fabricated this charge or that his Ignition Interlock System was in place as required” and

commented that “Mills does not even mention the Ignition Interlock charge in the

Complaint.” (Id. at 18). Having concluded that Mills failed to state a claim upon which

relief could be granted, the Court did not reach Defendants’ alternative arguments for

dismissal and declined to exercise supplemental jurisdiction over Mills’ state law claims.

       On October 9, 2019, Mills filed timely Rule 60(b)(6) and Rule 59(e)(3) Motions,

seeking reconsideration of the Court’s September 30, 2019 Order dismissing his

Complaint. (ECF Nos. 30, 31). Defendants filed an Opposition on October 22, 2019. (ECF

No. 32). Mills filed a Reply on October 29, 2019. (ECF No. 33). Before this Court could

rule on the merits of the pending motions, Mills filed a Notice of Appeal on October 30,

2019. (ECF No. 34). The Court addresses both Motions in turn.

                                    II. DISCUSSION

A. Rule 59(e)(3) Motion

       1. Standard of Review

       Although the Federal Rules of Civil Procedure do not expressly recognize motions

for “reconsideration,” Rule 59(e) authorizes a district court to alter or amend a prior final

judgment in three circumstances: “(1) to accommodate an intervening change in controlling

                                             5
law; (2) to account for new evidence not available at trial; or (3) to correct a clear error of

law or prevent manifest injustice.” United States ex rel. Carter v. Halliburton Co., 866 F.3d

199, 210 (4th Cir. 2017) (citing Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007)); see

also Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 470 n.4 (4th Cir. 2011). The United

States Court of Appeals for the Fourth Circuit has held that Rule 59(e) may also be used to

“correct manifest errors of . . . fact upon which the judgment is based.” Md. Elec. Indust.

Health Fund v. Kodiak Util. Const., Inc., JFM-02-3662, 2004 WL 112722, at *1 (D.Md.

Jan. 20, 2004) (quoting Small v. Hunt, 98 F.3d 789, 797 (1996)) (internal quotations

omitted). The party seeking post-judgment relief under Rule 59(e) must file the appropriate

motion within 28 days of the final judgment, specifically identifying the basis for

reconsideration. Bolden v. McCabe, Weisberg & Conway, LLC, No. DKC 13-1265, 2014

WL 994066, at *1 n.1 (D.Md. Mar. 13, 2014). The court may properly deny the motion if

a movant fails to establish one of the criteria. See, e.g., Jarvis v. Enter. Fleet Servs. &

Leasing Co., No. DKC-07-3385, 2010 WL 1929845, at *2 (D.Md. May 11, 2010), aff’d,

408 F.App’x 668 (4th Cir. 2011) (denying motion to reconsider because the plaintiff failed

to identify valid circumstances that would cause the district court to alter or amend its prior

opinion). Furthermore, “[a] motion for reconsideration is ‘not the proper place to relitigate

a case after the court has ruled against a party, as mere disagreement with a court’s rulings

will not support granting such a request.’” Lynn v. Monarch Recovery Mgmt., Inc., 953

F.Supp.2d 612, 620 (D.Md. 2013) (quoting Sanders v. Prince George’s Pub. Sch. Sys., No.

RWT 08CV501, 2011 WL 4443441, at *1 (D.Md. Sept. 21, 2011)). A Rule 59(e)

amendment is “an extraordinary remedy which should be used sparingly.” Pac. Ins. Co. v.

                                              6
Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (internal quotations and citation

omitted).

       2. Analysis

       Here, Mills alleges that he is entitled to relief under Rule 59(e) because the Court’s

dismissal of his Fourth Amendment claim was based on “clear error of law.” However,

Mills resurrects a factual argument that he made while opposing Defendants’ Motion to

Dismiss: that Hassan did not have probable cause to arrest him for the ignition interlock

offense, because Hassan only learned of the restriction after arresting and transporting

Mills to the state police barracks. According to Mills, “when Hassan was taking out the

evidence bag to return Mills property, he removed Mills ID from the wallet and inspected

it, and saw what he believed to be an interlock restriction, then proceeded to add on the

charge.” (Pl.’s Rule 59(e)(3) Mot. at 4, ECF No. 31 (quoting Pl.’s Mem. Opp. Defs.’ Mot.

Dismiss at 25–26, ECF No. 24)).

       Mills urges this Court to adopt his version of events regarding how and when Hassan

learned of the ignition interlock restriction. Defendants argue that it does not matter when

Hassan learned that Mills had an ignition interlock restriction on his license because an

arresting officer’s state of mind is irrelevant when determining if probable cause existed.

Defendants rely upon Devenpeck v. Alford, 543 U.S. 146, 153 (2004), in which the United

States Supreme Court invalidated “[t]he rule that the offense establishing probable cause

must be ‘closely related’ to, and based on the same conduct as, the offense identified by

the arresting officer at the time of arrest.” The Court agrees with Defendants that, based



                                             7
upon Devenpeck, Hassan’s knowledge of the ignition interlock restriction is irrelevant,

because he had probable cause to arrest Mills for DUI.

       The Court rejects Mills’ argument for three additional reasons. First, Mills’ thirty-

six-page Complaint never mentions the ignition interlock offense and, despite dedicating

three lengthy paragraphs to what allegedly transpired at the State Police Barracks, Mills

never alleged the version of events he now implores the Court to adopt. Mills made this

allegation for the first time in his Opposition to the Motion to Dismiss. However, a plaintiff

may not amend his complaint through responsive pleadings. Hurst v. District of Columbia,

681 F.App’x 186, 194 (4th Cir. 2017). Having failed to allege these facts in his Complaint

or through an amended complaint, Mills cannot now claim that those facts entitle him to

relief under Rule 59(e). See Potter v. Potter, 199 F.R.D. 550, 553 (D.Md. 2001) (“When

parties file a motion with the court, they are obligated to insure that it is complete with

respect to facts, law and advocacy . . . . Hindsight being perfect, any lawyer can construct

a new argument to support a position previously rejected by the court, especially once the

court has spelled out its reasoning in an order.”).7 Second, Mills cannot use his Rule 59(e)

Motion to make an argument he failed to properly raise prior to the dismissal of his

Complaint. Pac. Ins. Co., 148 F.3d at 403. Third, even if this Court concluded that Mills’

arrest for the ignition interlock offense was not supported by probable cause—which it



       7
         On October 26, 2018, Mills’ attorney filed a Motion to Strike Attorney’s
Appearance, (ECF No. 18), which the Court granted on October 31, 2019, (ECF No. 19).
Mills has represented himself since then. However, he was represented by counsel when
the Complaint was filed.

                                              8
does not—granting the Motion would not alter the futility of his § 1983 claim for false

arrest. As the Court previously explained, Mills’ conviction for negligent driving and

failure to obey lane directions remain valid and “[i]f there was probable cause for any of

the charges made . . . then the arrest was supported by probable cause, and the claim for

false arrest fails.” (Sept. 30, 2019 Mem. Op. at 13 (quoting Wells v. Bonner, 45 F.3d 90,

95 (5th Cir. 1995))).

       Next, Mills argues that this Court erroneously relied upon Wilkerson v. Hester, 114

F.Supp.2d 446, 456 (W.D.N.C. 2000), in concluding that, for Fourth Amendment purposes,

an arrest for multiple offenses constitutes a single transaction, such that probable cause for

one offense constitutes probable cause for all offenses. Mills argues that the Court must

analyze every charge separately to determine if each was supported by probable cause; in

support thereof, he cites Janetka v. Dabe, 892 F.2d 187 (2d Cir. 1989), and Johnson v.

Knorr, 477 F.3d 75 (3d Cir. 2007). Defendants contend that Mills made this same argument

in his Opposition and that he is attempting to relitigate the issue. Defendants note that

neither Janetka nor Johnson are binding on this Court and question their applicability to

this case. The Court agrees with Defendants.

       It is well established that a Rule 59(e) Motion cannot be used to relitigate issues

previously briefed and decided. Medlock v. Rumsfeld, 336 F.Supp.2d 452, 470 (D.Md.

2002), aff’d, 86 F.App’x 665 (4th Cir. 2004) (“To the extent that Plaintiff is simply trying

to reargue the case, he is not permitted to do so. Where a motion does not raise new

arguments, but merely urges the court to ‘change its mind,’ relief is not authorized.”). Nor

can it be used to advance new legal arguments or theories that were previously available.

                                              9
Pac. Ins. Co., 148 F.3d at 403. Here, Mills attempts to do both. Mills repeats the same

probable cause argument previously rejected by this Court, and he now cites Janetka and

Johnson to support that argument when he could have done so before his Complaint was

dismissed. While the Motion could be denied on this basis alone, the Court reaches the

substance of Mills’ argument and concludes that neither Janetka nor Johnson compel

individualized determinations of probable cause. As Defendants note, decisions issued by

the Second and Third Circuit are not binding on this Court. Moreover, the Fourth Circuit

has endorsed opinions issued by the Third and Ninth Circuits, which have held that a Fourth

Amendment claim will fail where an officer has “probable cause for at least one charge for

an arrest on multiple charges.” Gantt v. Whitaker, 57 F.App’x 141, 149 n.7 (4th Cir. 2003)

(per curiam) (first citing Barry v. Fowler, 902 F.2d 770, 773 n.5 (9th Cir. 1990), and then

citing Edwards v. City of Phila., 860 F.2d 568, 575–76 (3d Cir. 1988)). At bottom, Mills

is not entitled to Rule 59(e) relief regarding the dismissal of his Fourth Amendment claims.

The Court now considers Mills’ Fourteenth Amendment claims.

       Mills argues that dismissal of his Fourteenth Amendment claim was based on a

factual error. He asserts that the Court incorrectly assumed that his Fourteenth Amendment

claim was based on the jail sentence he received for the ignition interlock offense when it

should have been based on the two hours he spent in custody following his conviction for

DUI in Howard County Circuit Court. Defendants argue that Mills’ malicious prosecution

claim fails because he was convicted of all charges and, on appeal, three of those

convictions were affirmed, including the ignition interlock offense. They also note that

Mills never mentioned the ignition interlock offense in his Complaint. Defendants’

                                            10
arguments are not responsive to Mills’ contention that he suffered a deprivation of liberty

following his DUI conviction. Nonetheless, the Court concludes that Mills is not entitled

to relief under Rule 59(e). In his Complaint, Mills wholly failed to advance the factual and

legal arguments he now asserts in support of his Fourteenth Amendment claim. Mills

cannot amend his factually deficient Complaint by way of a Rule 59(e) motion. Potter, 199

F.R.D. at 553. His responsive pleadings and Motion for Partial Summary Judgment are

also conspicuously silent on the issue he now raises. As the Court previously stated, Mills

is not entitled to reconsideration based on his failure to allege specific facts and legal

theories prior to the dismissal of his case. Ford v. United States, No. CIV. RDB 12-2848,

2014 WL 1388261, at *2 (D.Md. Apr. 7, 2014), appeal dismissed, 582 F.App’x 183 (4th

Cir. 2014); see also Jarvis, 2010 WL 1929845, at *2 (denying a Rule 59(e) motion where

the plaintiff implored the court to “correct manifest errors of law or fact” but presented

additional arguments that essentially sought “to have the court change its mind”).

Accordingly, Mills’ Rule 59(e) Motion is denied.

B. Rule 60(b)(6) Motion

       1. Standard of Review

       A motion to alter or amend filed more than twenty-eight days of the judgment is

governed by Rule 60(b). See Fed.R.Civ.P. 59(e). As a threshold matter, the party seeking

relief under Rule 60(b) must establish “timeliness, a meritorious claim or defense, and a

lack of unfair prejudice to the opposing party.” Mizrach v. United States, WDQ-11-1153,

2015 WL 7012658, at *4 (Nov. 12, 2015) (citing Aikens v. Ingram, 652 F.3d 496, 501 (4th

Cir. 2011)). Only after the movant has made that preliminary showing will the court

                                            11
consider the basis for the motion, which must allege one of the following: (1) “mistake,

inadvertence, surprise, or excusable neglect”; (2) “newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial under

Rule 59(b)”; (3) fraud . . . misrepresentation, or misconduct by an opposing party”; (4) “the

judgment is void”; (5) “the judgment has been satisfied, released, or discharged; it is based

on an earlier judgment that has been reversed or vacated; or applying it prospectively is no

longer equitable”; or (6) “any other reasons that justifies relief.” Fed.R.Civ.P. 60(b).

       2. Analysis

       Mills’ Rule 60(b) Motion asserts the same deprivation of liberty argument he made

in his Rule 59(e) Motion. The Court rejects the argument here, for the same reasons it did

so in the Rule 59(e) Motion. The Court concludes that the Motion is not meritorious and,

as such, is not entitled to further review under Rule 60(b)(6). Accordingly, Mills’ Rule

60(b)(6) Motion is denied.

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will deny the Plaintiff’s Rule 60(b)(6) Motion

(ECF No. 30) and Rule 59(e)(3) Motion (ECF No. 31). A separate Order follows.

Entered this 23rd day of December, 2019.


                                                    /s/
                                           George L. Russell, III
                                           United States District Judge




                                             12
